PER CURIAM.
This is an appeal from a judgment of conviction and sentence entered by the Circuit Court of Orange County, Florida. The public defender has filed an Anders1 motion and brief, requesting leave to withdraw as counsel for appellant and representing to this court that no reversible error appears. On December 6, 1979, this court gave appellant 30 days within which to file a brief in his own behalf. No such brief has been filed. We have reviewed the brief and the record herein and no reversible error appears. The motion of the public defender to withdraw is granted, and the judgment is affirmed.
AFFIRMED.
COBB, FRANK D. UPCHURCH, Jr. and SHARP, JJ., concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).